Citation Nr: 0528863	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-05 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for residuals of right 
ankle sprain, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to June 
1968. He thereafter served in the National Guard from October 
1970 to September 1972 with periods of active duty training 
in June 1971 and July 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 1997 and September 2001 rating decisions 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.



FINDING OF FACT

The veteran's residuals of right ankle sprain causes nor more 
than moderate limitation of motion on plantar flexion; it 
does not cause marked limitation of motion or marked 
functional impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of right ankle sprain are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.51, 4.71a, Part 4, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
August 2002 and March 2004 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Private medical records were obtained and the 
veteran was examined.  The records satisfy 38 C.F.R. § 3.326.  
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  There is sufficient 
competent medical evidence of record to decide the claim, as 
set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

The veteran's right ankle disorder is rated under Diagnostic 
Code 5271.  Diagnostic Code 5271 evaluates the ankle 
disability based on limitation of motion.  Moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. Part 4, Code 5271.  Normal 
range of motion in an ankle is considered to be 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

In September 2002, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had chronic right 
ankle pain along his medial malleolus.  The veteran reported 
that he worked as a mail carrier and walked approximately 10-
12 miles daily.  The veteran related that he had a frequent 
medial malleolar pain and he felt like he sprained his ankle 
very easily.  He reported that he took Naproxen which seemed 
to help.  Physical examination revealed tenderness along the 
posterior tibial tendon at its insertion.  He had no ankle 
instability and no bony tenderness.  He had a negative 
anterior drawer and negative talar tilt test.  He had 20 
degrees of dorsiflexion which was not painful.  He had 40 
degrees of plantar flexion which was not painful.  Sensation 
was intact to light touch and motor examination was within 
normal limits throughout the lower extremity.  

The examiner indicated that the veteran suffered from 
posterior tibial tendinitis.  The exacerbations with 
exertion, as well as location of the tenderness, pointed 
towards this as the cause.  It was noted that x-rays would be 
obtained to rule out any arthritic condition or osteochondral 
effect.  The veteran was recommended to continue a non-
steroidal anti-inflammatory drug and rest.  He was advised to 
possibly change jobs as walking 12 miles exacerbated his 
condition.  X-rays of the right ankle were normal.  

The veteran received private medical treatment at the 
Regional Foot and Ankle Center from January through May 2003.  
In January 2003, the veteran complained of pain to the medial 
aspect of the right foot and ankle which had been present on 
and off for one year.  He indicated that the pain had 
increased significantly over the last 2-3 weeks.  He 
described the pain as being aching and sometimes quite sharp 
which caused difficulty with ambulation.  His previous 
conservative care consisted over the counter orthotics and 
Daypro which only offered mild improvement.

A physical examination was performed.  Vascular evaluation 
revealed that dorsalis pedis and posterior tibial pulses were 
3/5+ bilaterally.  Capillary filling time was less than 3 
seconds bilaterally.  Skin turgor was within normal limits.  
Skin temperature was warm to warm bilaterally.  There was no 
pedal edema.  There were no ulcerations and hair growth was 
positive bilaterally.  Musculoskeletal evaluation showed that 
muscle tone and strength were within normal limits 
bilaterally.  There was significant equinus deformity of the 
gastrocnemius-soleus complex which was worse on the right 
foot.  There was distinct pain with palpation at the level of 
the head of the talus along the medical aspect of the right 
foot.  There was no localized edema, erythema, or cellulitis.  
There was significant depression of the medial longitudinal 
arch bilaterally, right worse than the left, with standing 
calcaneal valgus and medial talar bulge noted.  Dermatologic 
evaluation revealed that the skin was warm, supple, pink, and 
without pathology.  Neurologic evaluation revealed that all 
pedal sensations were within normal limits. Sharp and dull 
sensation were normal and light touch was normal.  The 
assessment was possible stress fracture of the medial head of 
the right talus; possible capsulitis and synovitis, 
talonavicular joint of the right foot; gastrocnemius-soleus 
equinus deformity of the right ankle; and standing calcaneal 
valgus and pes valgoplanus foot type bilaterally.  

Thereafter, the veteran was casted for orthotics.  In March 
2003, the veteran reported having pain and that he was having 
difficulty adjusting to the orthotics.  Adjustments were made 
to the orthotics.  

In subsequent correspondence, the veteran reported that he 
had quit his job as a mail carrier and had gotten another job 
due to his foot pain.  He related that he continued to suffer 
from right ankle pain and that there was more to disability 
that a loss of range of motion.  

The competent medical evidence shows that the veteran has no 
limitation of motion on dorsiflexion.  His plantar flexion 
was reduced by 5 degrees as he was able to plantar flex to 40 
degrees.  Neither maneuver resulted in any pain on his VA 
examination.  The veteran is competent to report pain.  
However, painful motion on objective range of motion testing 
was not elicited, as clearly documented on the VA examination 
report.  The subsequent private medical records show that the 
veteran suffered a possible stress fracture on the right.  
There is no evidence of further limitation of motion, in 
fact, the veteran asserts that other factors besides 
limitation of motion should be considered.  VA does consider 
other factors.  The private records document reports of pain 
and discomfort and some deformity of the right ankle, but 
there is no evidence of functional impairment of more than a 
moderate degree.  The veteran does not have marked functional 
impairment.  His muscle testing was normal.  Neurologic 
testing was normal.  Sensation was normal.  Skin was normal.  
There was no evidence of impaired ambulation.  

The veteran's residuals of right ankle sprain causes no more 
than moderate limitation of motion on plantar flexion.  In 
fact, the limitation is mild.  DeLuca and the directives 
thereof have been considered.  Despite the veteran's 
contentions to the contrary, pain has not caused functional 
impairment beyond moderate impairment for which he has 
already been assigned a 10 percent rating.  There was no 
weakened movement, excess fatigability, or incoordination or 
an equivalent thereof.  There is no competent evidence of 
marked limitation of motion or marked functional impairment.

The Board notes that the veteran is currently receiving the 
minimum compensable rating for his right ankle.  This rating 
represents his limitation and other symptoms.  Despite his 
contentions, the objective evidence does not show that he has 
marked limitation of motion or marked functional impairment 
of the ankle.  As such, a higher 20 percent rating is not 
warranted.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
preponderance of the evidence supports or is against the 
claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the preponderance of the 
evidence is against an increased rating. 


ORDER

An increased rating for residuals of right ankle sprain is 
denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


